El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El peticionario Luis Ramos solicitó de esta Corte Suprema en 12 de marzo de 1938 que se le autorizara a tomar los exá-menes de reválida para poder ejercer como abogado ante las cortes insulares.
Aparece de la petición que el citado Luis Ramos obtuvo en 4 de junio de 1937 un diploma de abogado del Cbáttanooga College of Law, de Chattanooga, Estado de Tennessee, y que dicho diploma constituye la base del alegado derecho a que se le permita tomar los exámenes requeridos por la ley.
El derecho a postular como abogado ante las cortes de justicia de esta Isla se regula por la Ley núm. 38, aprobada en 13 de abril de 1916. La sección 2 de esta Ley, tal y como lee hoy, después de haber sido enmendada por la número 1 de 21 de marzo de 1933, fija los requisitos con que habrán de cumplir los aspirantes que hasta entonces no habían sido admitidos y procedan, no obstante, de universidad o escuela acreditada, bien sea aquélla nacional o extranjera. Transcrita dicha sección textualmente, dice así:
“Todos los que no hayan sido admitidos anteriormente al ejercicio de la abogacía en esta Isla, de conformidad con lo prescrito en la sección 1 de esta Ley, pero que hayan obtenido un diploma de abo-gado en cualquier universidad o escuela acreditada, nacional o ex-tranjera, serán admitidos ante las cortes de justicia de Puerto Rico, previo el cumplimiento de los siguientes requisitos si probaren a sa-tisfacción del examinador que son ciudadanos de Estados Unidos de América:

“2. *******

(í g ¡& # i¡í< =X= & * w J f
(Bastardillas nuestras.)
*374Este tribunal no lia dicho basta la fecha qué universidades aceptará como ‘ ‘ acreditadas ” a los efectos de esta Ley. Tam-poco ha establecido una norma para determinarlo, pero en-tiende que debe hacerlo ahora para el mejor cumplimiento de la ley y para levantar el standard y el prestigio de la abo-gacía en Puerto Eico. Pero como no tiene a su alcance los medios y facilidades necesarios para saber cuáles son las escuelas de derecho que merecen la calificación de “acredita-das” requerida por el estatuto, acuerda, en cuanto a las de Estados Unidos de América, adoptar como regia la de con-siderar “acreditadas” solamente aquellas que hubieren sido aprobadas y marcadas “A” por el Consejo de Educación Legal de la American Bar Association. •
El Chattanooga College of Law, de donde este peticionario procede, no figura en la lista de escuelas de derecho aprobadas y clasificadas como “A” por el ameritado Consejo de Educación Legal de la American Bar Association. Considerando, sin embargo, que el peticionario comenzó sus estudios en él después de haber sido admitidos a examen por esta Corte Suprema otros graduados de dicho Colegio, y que obtuvo su diploma con anterioridad a la fecha de la presente resolución, acordó admitirle a examen ante la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía, celebrados el día 28 de marzo de 1938.